                                                                          FILED
                 IN THE UNITED STATES DISTRICT COURT                       DEC 20 2013
                     FOR THE DISTRICT OF MONTANA
                                                                           Clerk, U.S Courts
                           BILLINGS DIVISION                               District Of Montana
                                                                            Missoula Division




 UNITED STATES OF AMERICA,
                                                   CR 18-54-BLG-DLC
                       Plaintiff,

        vs.                                         ORDER

 JOSEPH CHARLES RHODES,

                       Defendant.




       This matter comes before the Court on the United States' s unopposed

 motion for a final order of forfeiture. (Doc. 42.) The Court now finds:

      1. The United States commenced this action pursuant to 18 U.S.C. § 2253;

      2. A Preliminary Order of Forfeiture was entered on October 1, 2018

         (Doc.34);

      3. All known interested parties were provided an opportunity to respond and

that publication has been effected as required by 18 U.S.C.§ 982(b)(l) and 21

U.S.C. S 853(n)(l );

      4. It further appears there is cause to issue a forfeiture order under 18

u.s.c. § 2253;
                                          1
         Accordingly, it is ORDERED that:

         1.   The Motion for Final Order of Forfeiture is GRANTED.

         2.   Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 21 U.S.C. § 853, free from the claims of any other

party:

              • Toshiba 320 GB External USB Hard Disk Drive (serial
                number14B1T24RT1BB); and
              • Western Digital 320 GB Hard Disk Drive (serial
                numberWXR0A4988249).

         3.   The United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.

          DATED this 2-0k, day of December, 2018.




                                         Dana L. Christensen, Chief District Judge
                                         United States District Court




                                            2
